Dismissed and Opinion Filed October 2, 2014.




                                         S    In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-14-01020-CR

                           JOSE RAMIRO DELAROSA, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 283rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F14-52888-T

                             MEMORANDUM OPINION
                   Before Chief Justice Wright and Justices Francis and Myers
                                   Opinion by Justice Myers
       Jose Ramiro Delarosa was convicted of unauthorized use of a motor vehicle and

sentenced to 18 months’ confinement in a state jail. Sentence was imposed in open court on July

9, 2014. Appellant filed a motion for new trial on August 6, 2014, which the trial court granted.

The Court has before it appellant’s motion to dismiss the appeal stating the trial court granted his

motion for new trial. The State, in response, asks that we abate the appeal for findings regarding

whether the trial court intended to grant a new trial. We deny the State’s motion to abate.

       An order granting a motion for new trial restores a case to its position before the former

trial and there is no longer a judgment in place. See TEX. R. APP. P. 21.9(b); Waller v. State, 931
S.W.2d 640, 643–44 (Tex. App.––Dallas 1996, no pet.). Absent a judgment of conviction or

other appealable order, this Court has no jurisdiction over an appeal. See Wright v. State, 969
S.W.2d 588, 589 (Tex. App.––Dallas 1998, no pet.).
       Accordingly, we grant appellant’s motion and dismiss the appeal for want of jurisdiction.




                                                    /Lana Myers/
                                                    LANA MYERS
                                                    JUSTICE



Do Not Publish
TEX. R. APP. P. 47
141020F.U05




                                              –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

JOSE RAMIRO DELAROSA, Appellant                    On Appeal from the 283rd Judicial District
                                                   Court, Dallas County, Texas
No. 05-14-01020-CR        V.                       Trial Court Cause No. F14-52888-T.
                                                   Opinion delivered by Justice Myers, Chief
THE STATE OF TEXAS, Appellee                       Justice Wright and Justice Francis
                                                   participating.

        Based on the Court’s opinion of this date, we DISMISS the appeal for want of
jurisdiction.


Judgment entered this 2nd day of October, 2014.




                                             –3–